MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                            FILED
the defense of res judicata, collateral                            May 07 2020, 7:44 am
estoppel, or the law of the case.
                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT
Elizabeth Eichholtz Walker
Becker Bouwkamp Walker, P.C.
Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Jamie Naftzger,                                         May 7, 2020
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        19A-DR-2551
        v.                                              Appeal from the Hendricks
                                                        Superior Court
Patrick McCartney,                                      The Honorable Robert W. Freese,
Appellee-Respondent.                                    Judge
                                                        Trial Court Cause No.
                                                        32D01-1611-DR-642



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-DR-2351| May 7, 2020                  Page 1 of 7
                                          Case Summary
[1]   Jamie Naftzger (“Mother”) and Patrick McCartney (“Father”) are the

      biological parents of B.M. (“Child”). In August of 2019, the trial court modified

      Father’s parenting time, which had been previously suspended. Because she

      claims that the modification of Father’s parenting time was not in Child’s best

      interests, Mother contends that the trial court abused its discretion. We affirm.



                            Facts and Procedural History
[2]   On August 29, 2009, Father and Mother were married, and Mother gave birth

      to Child on March 6, 2013. On November 15, 2017, the trial court granted a

      summary dissolution of Father and Mother’s marriage. In doing so, the trial

      court incorporated Father and Mother’s Mediated Property Settlement

      Agreement, which in regards to custody and parenting time stated as follows:


              3. Child Custody, Parenting Time, & Support. The parties agree
              that [Mother] shall have custody of [Child,] born March 6, 2013.
              [Father] shall enjoy parenting time as follows:

                      a. Phase 1: Until completion of Fairbanks’ Post-
                      Hospitalization Program (PHP) and receipt of a
                      completion certificate by [Mother’s] counsel, [Father] shall
                      have parenting time supervised by Pam Kenneson every
                      other weekend from 10:00 am Saturday to 6:00 pm
                      Saturday evening and from 7:00 am Sunday morning to
                      4:00 pm Sunday afternoon.

                      b. Phase 2: Until completion of Fairbanks’ Intensive
                      Outpatient Program (IOP) and receipt of a completion
                      certificate by [Mother’s] counsel, [Father’s] parenting time

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2351| May 7, 2020     Page 2 of 7
                shall occur from Saturday morning at 10:00 am through
                Sunday evening at 6:00 pm. Said parenting time shall be
                supervised by Pam Kenneson.

                c. Phase 3: Following the completion of Phase 1 and Phase
                2 (above) [Father’s] parenting time shall be pursuant to
                Indiana Parenting Time Guidelines (IPTG’s).

                With the exception of Sunday parenting time in Phase 2,
                the parties agree that [Mother] shall retrieve [Child] from
                [Father’s] residence at the conclusion of parenting time
                with [Father’s] mother to pick-up [Child] at the start of
                parenting time. Neither party shall make disparaging
                comments about the other party, or permit any friends or
                family to do the same, in the presence of [Child]. Starting
                with Phase 2, [Mother] shall permit [Child] to
                communicate with [Father] via FaceTime no less than two
                (2) times per week.


Appellant’s App. Vol. II pp. 29–30 (unbolded). On May 14, 2018, the trial court

amended Father’s parenting time, ordering, inter alia, that his parenting time be

contingent upon him not consuming alcohol. Father’s last contact with Child

was November of 2018. In December of 2018, Father was charged with, and

subsequently convicted of, operating a vehicle while intoxicated. As a result of

Father’s alcohol consumption, Mother moved to suspend his parenting time, a

motion which was granted by the trial court on February 7, 2019. On June 16,

2019, Father moved for a modification of his parenting time, and the trial court

held an evidentiary hearing on August 27, 2019. At the time of the hearing,

Father was serving a two-year sentence. On August 30, 2019, the trial court

modified Father’s parenting time as follows:



Court of Appeals of Indiana | Memorandum Decision 19A-DR-2351| May 7, 2020    Page 3 of 7
              Father shall have parenting time while he is incarcerated one
              time per week via telephone/facetime or similar media for no
              more than 30 minutes. The time is to be set up once Father has a
              schedule of availability once [he] is placed through DOC. Upon
              release from [DOC] Father shall have supervised parenting time
              one day per week for 12 hours. Parties shall attempt to agree to a
              supervisor or petition the Court. Either party may request a
              Review Hearing after 3 months of supervised parenting time.


      Appellant’s App. Vol. II p. 61. On September 25, 2019, Mother filed a motion

      to correct error, which was denied by the trial court.



                                Discussion and Decision
[3]   Mother contends that the trial court erroneously modified Father’s parenting

      time. At the outset, we note that Father has not filed an appellee’s brief in this

      case and therefore, if Mother shows prima facie error, we may reverse the trial

      court’s decision. Kirk v. Monroe Cty. Tire, 585 N.E.2d 1366, 1368 (Ind. Ct. App.

      1992). “Prima facie error in this context is defined as, at first sight, on first

      appearance, or on the face of it.” Front Row Motors, LLC v. Jones, 5 N.E.3d 753,

      758 (Ind. 2014) (internal quotations omitted). We review a trial court’s

      resolution of a visitation issue for an abuse of discretion. Pennington v.

      Pennington, 596 N.E.2d 305, 306 (Ind. Ct. App. 1992), trans. denied. “If the

      record reveals a rational basis supporting the trial court’s determination, no

      abuse of discretion occurred.” Id. We will not reweigh the evidence or reassess

      witness credibility. Id.




      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2351| May 7, 2020    Page 4 of 7
[4]   “[A] noncustodial parent is generally entitled to reasonable visitation rights.”

      Duncan v. Duncan, 843 N.E.2d 966, 969 (Ind. Ct. App. 2006), trans. denied; see

      also Ind. Code § 34-17-4-1(a). Indiana Code section 31-17-4-2 provides that


              [t]he court may modify an order granting or denying parenting
              time rights whenever modification would serve the best interests
              of the child. However, the court shall not restrict a parent’s
              parenting time rights unless the court finds that the parenting
              time might endanger the child’s physical health or significantly
              impair the child’s emotion development.


      Although the statute uses the word “might,” we have previously interpreted

      that to mean that a court may not restrict parenting time unless it “would”

      endanger the child’s physical health or emotional development. D.B. v. M.B.V.,

      913 N.E.2d 1271 (Ind. Ct. App. 2009). In these family law matters, the Indiana

      Supreme Court has stated that


              [a]ppellate deference to the determination of our trial court
              judges, especially in domestic relations matters, is warranted
              because of their unique, direct interactions with the parties face-
              to-face, often over an extended period of time. Thus enabled to
              assess credibility and character through both factual testimony
              and intuitive discernment, our trial judges are in a superior
              position to ascertain information and apply common sense,
              particularly in the determination of the best interests of the
              involved children.


      Best v. Best, 941 N.E.2d 499, 502 (Ind. 2011). To the contrary, appellate courts

      “are in a poor position to look at a cold transcript of the record, and conclude

      that the trial judge, who saw the witnesses, observed their demeanor, and


      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2351| May 7, 2020    Page 5 of 7
      scrutinized their testimony as it came from the witness stand, did not properly

      understand the significance of the evidence.” D.C. v. J.A.C., 977 N.E.2d 951,

      956–57 (Ind. 2012).


[5]   We conclude that the record reveals a rational basis to support the trial court’s

      determination. At the evidentiary hearing, Father testified that he is a

      recovering alcoholic and that he is not going to use alcohol again stating that

              alcohol has destroyed my life, alcohol has destroyed my family,
              alcohol has destroyed my relationship with my son because my
              wife won’t let me see him because of alcohol. Alcohol has hurt
              my health, alcohol, I have lost a lot of jobs to[o]. Alcohol brings
              me into a place where I have to deal with people that I don’t
              necessarily want to have to deal with.


      Tr. Vol. II p. 21. Father also testified that he has not consumed alcohol since his

      arrest in December of 2018; has completed thirty-six weeks of alcohol treatment

      at Willow Center in Brownsburg; and has taken classes through Cummins

      Health while on work release to deal with his divorce, alcoholism, and

      parenting. Further, Father’s mother Pamela Kenneson testified that she has a

      residence where she can help Father with his alcohol recovery and assist with

      parenting time. The trial court was entitled to believe Father and Kenneson’s

      testimony and did.

[6]   In claiming that the trial court’s decision was contrary to Child’s best interests,

      Mother points to the fact that Father has not had contact with Child since

      November of 2018, Father has previously relapsed and has not provided

      verification for counseling he claims to have completed, Child has had to
      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2351| May 7, 2020    Page 6 of 7
      complete counseling to deal with anxiety and sleeping issues which occurred

      after contact with Father, and the current amount of parenting time ordered

      exceeds that which Father was afforded prior to the suspension in February of

      2019. Mother’s argument is merely an invitation for us to reweigh the evidence

      and reassess witness credibility, which we will not do. Pennington, 596 N.E.2d

      at 306. Mother has failed to establish that the trial court abused its discretion by

      modifying Father’s parenting time.


[7]   The judgment of the trial court is affirmed.

      Baker, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-DR-2351| May 7, 2020   Page 7 of 7